        Case: 3:18-cv-02802-JJH Doc #: 1 Filed: 12/05/18 1 of 3. PageID #: 1



                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION

 MARY KAY FRIES, ET AL.                          :
                                                 :
                 Plaintiffs,                     :      Case No. 3:18-cv-2802
                                                 :
        v.                                       :
                                                 :
 SAFECO INSURANCE COMPANY OF                     :
 INDIANA                                         :
                                                 :
                 Defendant.                      :
                                                 :

             DEFENDANT SAFECO INSURANCE COMPANY OF INDIANA’S
                           NOTICE OF REMOVAL

       Now comes Safeco Insurance Company of Indiana (“Safeco”), by and through counsel,

and for its Notice of Removal of this action from the Common Pleas Court of Mercer County,

Ohio to the United States District Court, Northern District of Ohio, Western Division, states:

       1.        Plaintiffs Mary Kay Fries, New Life Apostolic Church of Celina, Ohio, and Pastor

Simon Young (collectively, “Plaintiffs”) filed suit in the Common Pleas Court of Mercer County,

Ohio in Case No. 18-CIV-108 on or about November 2, 2018. Plaintiffs’ Complaint alleges causes

of action against Safeco for breach of contract and declaratory judgment.

       2.        Safeco was served with Plaintiffs’ Complaint not more than 30 days ago.

       3.        This Court has original jurisdiction over this type of action pursuant to 28 U.S.C.

§1332(a)(1), and Safeco may therefore remove this action to this Court pursuant to 28 U.S.C.

§1441(a), for:

                 (a)    Complete diversity of citizenship exists between Plaintiffs,
                        who are two individual citizens of Ohio and one corporate
                        citizen which is incorporated in and maintains its principal
                        place of business in Ohio; and Safeco, which is incorporated
        Case: 3:18-cv-02802-JJH Doc #: 1 Filed: 12/05/18 2 of 3. PageID #: 2



                       in and maintains a principal place of business in a state other
                       than Ohio; and

               (b)     Safeco believes the judgment if Plaintiffs were to prevail on
                       the merits of the case as presented in the Complaint could
                       exceed $75,000, exclusive of costs and interest, given that
                       Plaintiffs have demanded contractual damages in excess of
                       $75,000, plus damages for their bad faith claim, along with
                       costs and attorney fees, and interest.

       4.      As required by 28 U.S.C. §1446(b), Safeco is filing this Notice of Removal within

thirty days of Safeco being served with Plaintiffs’ Complaint.

       5.      This action was not commenced more than one (1) year ago.

       6.      As required by 28 U.S.C. §1446(a), Safeco is attaching hereto a copy of each

process, pleading and order it has received as Exhibit 1.

       7.      No other defendant has been properly joined and served, and Safeco therefore does

not need the consent of any other party to file this Notice of Removal.


                                                      Respectfully submitted,

                                                      /s/ William M. Harter
                                                      William M. Harter (0072874)
                                                      Frank S. Carson (0089575)
                                                      FROST BROWN TODD LLC
                                                      10 West Broad Street, Suite 2300
                                                      Columbus, OH 43215
                                                      (614) 464-1211 / (614) 464-1737 (fax)
                                                      wharter@fbtlaw.com
                                                      fcarson@fbtlaw.com
                                                      Attorneys for Defendant Safeco Insurance
                                                      Company of Indiana
          Case: 3:18-cv-02802-JJH Doc #: 1 Filed: 12/05/18 3 of 3. PageID #: 3



                                   CERTIFICATE OF SERVICE

         I certify that a copy of the foregoing Notice of Removal was served by ordinary United

States Mail, postage prepaid, this 5th day of December, 2018, upon:

Eric J. Wilson, Esq.
Randy LaMarr Jr., Esq.
101 North Front Street
PO Box 69
St. Marys, Ohio 45885-0069
Attorneys for Plaintiffs Mary Kay Fries, New Life Apostolic Church of Celina, Ohio and Pastor
Simon Young


                                                    /s/ William M. Harter
                                                    William M. Harter (0072874)




0000T69.0713709 4840-2956-8891v1
